24. Capital requirements (implementation plan) (
- Before the vote
(DE) Mr President, ladies and gentlemen, I would just like to say that Parliament will vote for the first time today within the framework of the new regulatory procedure with scrutiny on whether to reject a Commission legislative proposal. As rapporteur for the Capital Requirements Directive which forms the background to this vote, I would ask you to support the motion for a resolution, which was unanimously adopted in the Committee on Economic and Monetary Affairs.
This will allow the European Parliament to send a clear signal to the Commission. We are demanding an appropriate balance between matters which are proposed by the Commission in the codecision procedure and matters which are handled by the Commission alone within the comitology procedure.
The Commission has made concrete proposals within the comitology procedure relating to credit rating agencies which go far beyond the technical aspects and therefore need to be returned to the codecision procedure.
We must ensure that we issue coherent legislation. We currently have in front of us the reports on the rating agencies and on the Capital Requirements Directive and one comitology proposal. Our aim is to discuss everything jointly in the codecision procedure with a clear focus and therefore I ask you for your support.
(Applause)